PNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION- Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1, 11 and 21, drawn to a method of testing in vitro the response of a cardiomyocyte to a drug, in which the cardiomyocyte is placed in a culture vessel in which the distance between the surface of culture medium and the bottom of the culture medium is 5 mm or less.  
Group 2, claim(s) 2 and 12, drawn to a method of testing in vitro the response of a cardiomyocyte to a drug, in which the cardiomyocyte is placed in a culture vessel in which the partial pressure of oxygen before the drug is added is 125 mm of Hg or more.  
Group 3, claim(s) 3 and 13, drawn to a method of testing in vitro the response of a cardiomyocyte to a drug, in which the cardiomyocyte is placed in a culture vessel in which the culture medium comprises an oxygen carrier.   
Group 4, claim(s) 4 and 14, drawn to a method of testing in vitro the response of a cardiomyocyte to a drug, in which the cardiomyocyte is placed in a culture vessel that is permeable to oxygen.   
Group 5, claim(s) 5 and 15, drawn to a method of testing in vitro the response of a cardiomyocyte to a drug, in which the cardiomyocyte is placed in a culture vessel that is “under a measure” to increase the rate of the supply of oxygen to the cardiomyocyte.  Applicant is advised that, although the instant claim set is an amended claim set, these claims do not make sense in English and may be a literal machine translation from the Japanese.  Does Applicant mean that the culture vessel is connected to an apparatus that pumps in oxygen at a constantly increasing gas flow rate?  Or does Applicant mean something else, and, if so, what?  Appropriate correction is required, should Applicant elect Group 5.  
Group 6, claim(s) 6 and 16-19, drawn to a method of testing in vitro the response of a cardiomyocyte to a drug, in which the cardiomyocyte is placed in a culture vessel in which the culture medium has a “high” (which is an undefined relative term) concentration of oxygen.
Group 7, claim(s) 6 and 16-19, drawn to a method of testing in vitro the response of a cardiomyocyte to a drug, in which the cardiomyocyte is placed in a culture vessel in which oxygen is bubbled into the culture medium.  The oxygen level can be at any concentration.
Group 8, claim(s) 6 and 16-19, drawn to a method of testing in vitro the response of a cardiomyocyte to a drug, in which the cardiomyocyte is placed in a culture vessel that is shaken in a way that shakes the culture medium.  The oxygen level can be at any concentration.
Group 9, claim(s) 6 and 16-19, drawn to a method of testing in vitro the response of a cardiomyocyte to a drug, in which the cardiomyocyte is placed in a culture vessel in which the culture medium has a “high” (which is an undefined relative term) amount of dissolved oxygen, and in which the culture medium is supplied by a circulation-type culture system.
Group 10, claim(s) 10 and 20, drawn to a method of testing in vitro the response of a cardiomyocyte to a change in the culture environment, in which the cardiomyocyte is placed in a culture vessel in which the distance between the surface of culture medium and the bottom of the culture medium is 5 mm or less.  
The inventions listed as Groups 1-10 do not relate to a single general inventive concept under PCT Rule 13.1 because the different Groups are drawn to multiple methods of use, multiple methods of performing different kinds of assays on cardiomyocytes, to test the effects of different drugs, or drugs added at different times, or different culture media or different environmental factors (e.g., different levels of oxygen or changing levels or oxygen) or different culturing conditions on them.  Only a particular combination of Groups can be considered for unity of invention, if a common technical feature among the Groups is special, as discussed above.  Five combinations of Groups are listed above.  Because the different Groups (different methods of use) are not one of the combinations listed above, they cannot be considered to have unity of invention.  
Even with respect to a common technical feature under PCT Rules 13.1 and 13.2, the same or corresponding technical feature is not special (novel and not obvious)- i.e., cardiomyocytes in vitro.  
Species restrictions
This application contains claims directed to more than one species of the generic invention.  These species are deemed to be not so linked as to form a single general inventive concept under PCT Rule 13.1.  Under PCT Rule 13.2, they lack the same or corresponding special technical features, because each species has a different structure and different biological, chemical and medical and assay properties (different assay steps in which the test drug is added at different times, different oxygen concentrations in the test culture medium, different changes in the oxygen concentration in the test culture medium, different unidentified responses of the cardiomyocyte that are tested for while the cardiomyocyte is being shaken, different oxygen concentrations in the culture medium that are maintained by circulation of the oxygen).  
The species are as follows.
a) If Applicant elects Group 1, in claim 1, Applicant must elect whether the response of the cardiomyocyte is tested at any time (step (a)) or whether the response of the cardiomyocyte is tested immediately after the drug is added (step (b)).  The different steps should be labeled with letters or Roman numerals, to identify the different steps, to make the claim clear and comprehensible.  
b) If Applicant elects Group 2, in claim 2, Applicant must elect whether the response of the cardiomyocyte is tested at any time (step (a)) or whether the response of the cardiomyocyte is tested immediately after the oxygen partial pressure is adjusted to 125 mm of Hg or more (step (b)).  The different steps should be labeled with letters or Roman numerals, to identify the different steps, to make the claim clear and comprehensible. 
c) If Applicant elects Group 3, in claim 3, Applicant must elect whether the response of the cardiomyocyte is tested at any time (step (a)) or whether the response of the cardiomyocyte is tested immediately after the oxygen carrier is added to the culture medium (step (b)).  The different steps should be labeled with letters or Roman numerals, to identify the different steps, to make the claim clear and comprehensible. 
d) If Applicant elects Group 4, in claim 4, Applicant must elect whether the response of the cardiomyocyte is tested at any time (step (a)) or whether the response of the cardiomyocyte is tested immediately after placing the cardiomyocyte in the oxygen-permeable container/culture vessel (step (b)).  The different steps should be labeled with letters or Roman numerals, to identify the different steps, to make the claim clear and comprehensible. 
e) If Applicant elects Group 5, in claim 5, Applicant must elect whether the response of the cardiomyocyte is tested at any time (step (a)) or whether the response of the cardiomyocyte is tested immediately after the rate of oxygen flow into the culture medium in the culture vessel is increased (step (b)).  The different steps should be labeled with letters or Roman numerals, to identify the different steps, to make the claim clear and comprehensible. 
f) If Applicant elects Group 6, in claim 6, Applicant must elect whether the response of the cardiomyocyte is tested at any time (step (a)) or whether the response of the cardiomyocyte is tested immediately after the cardiomyocyte is placed in a culture medium whose oxygen concentration is “high” (an indefinite relative term) (step (b)).  The different steps should be labeled with letters or Roman numerals, to identify the different steps, to make the claim clear and comprehensible. 
g) If Applicant elects Group 7, in claim 6, Applicant must elect whether the response of the cardiomyocyte is tested at any time (step (c)) or whether the response of the cardiomyocyte is tested immediately after the oxygen is bubbled into the culture medium (step (d)).  The different steps should be labeled with letters or Roman numerals, to identify the different steps, to make the claim clear and comprehensible. 
h) If Applicant elects Group 8, in claim 6, Applicant must elect whether the response of the cardiomyocyte is tested at any time (step (e)) or whether the response of the cardiomyocyte is tested immediately after the culture vessel containing the cardiomyocyte is shaken (step (f)).  The different steps should be labeled with letters or Roman numerals, to identify the different steps, to make the claim clear and comprehensible. 
i) If Applicant elects Group 9, in claim 6, Applicant must elect whether the response of the cardiomyocyte is tested at any time (step (g)) or whether the response of the cardiomyocyte is tested immediately after the cardiomyocyte is placed in a culture medium whose oxygen concentration is “high” (an indefinite relative term) and maintained at the high level by circulation, i.e., by testing in a device that is a circulation-type culture system (step (h)).  The different steps should be labeled with letters or Roman numerals, to identify the different steps, to make the claim clear and comprehensible. 
j) If Applicant elects Group 10, in claim 10, Applicant must elect whether the response of the cardiomyocyte is tested at any time (step (a)) or whether the response of the cardiomyocyte is tested immediately after the cardiomyocyte is placed in the container/culture vessel in which the distance between the top and the bottom of the culture medium is 5 mm or less (step (b)).  The different steps should be labeled with letters or Roman numerals, to identify the different steps, to make the claim clear and comprehensible.  
k) If Applicant elects one of Groups 6 – 9, in the combination of claims 16 – 19, Applicant must elect whether the response of the cardiomyocyte to the drug added to the culture medium is tested at a “high” (an undefined relative term) oxygen concentration (claim 16) or while bubbling oxygen through the culture medium (claim 17) or while shaking the culture vessel (and therefore the culture medium) (claim 18) or at a “high” (an undefined relative term) oxygen concentration that is maintained by circulation (i.e., by testing in a device that is a circulation-type culture system) (claim 19).  
Applicant is required, in reply to this action, to elect in each category above a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 – 6 and 10.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached at 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's image database (PAIR for Applicants) and nothing else need be filed.  The advantage of completing this form at this time is that, should Examiner find the claims allowable with an examiner's amendment, Examiner will be able to send you the examiner's amendment by e-mail, which would greatly expedite prosecution.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-05-02